Citation Nr: 0003230	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
schizophrenia, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1965 until March 
1968.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the claim for an increased rating for service 
connected schizophrenia.  The veteran was scheduled to appear 
and present testimony before a member of the Board in May 
1997, but he failed to report for the hearing.  The Board 
remanded the case in May 1997 and in November 1998 for 
further development. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected paranoid schizophrenia is 
not productive of more than considerable social and 
industrial impairment.  

3.  The veteran's service-connected paranoid schizophrenia is 
not productive of more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9203, effective prior to November 7, 1996; 38 C.F.R. § 4.130, 
Diagnostic Code 9203, effective as of November 7, 1996; 
38 C.F.R. §§ 3.103, 4.7 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the history and 
treatment of schizophrenia.  In a June 1968 decision, the RO 
granted the claim of service connection for paranoid type 
schizophrenia, and assigned a rating of 70 percent. 

Subsequent to a VA examination conducted in June 1968, the 
rating was reduced to 50 percent by rating action of August 
1968.  In that report, the examiner noted the diagnosis of 
paranoid type schizophrenic reaction, and also mentioned that 
there was no evidence of mental or emotional aberration.  

The file includes VA and non-VA records regarding the 
veteran's psychiatric hospitalizations and treatment for the 
period from 1969 to 1978, as well as the award of temporary 
total ratings of 100 percent in 1969 and 1971.  The records 
show that the veteran was hospitalized in January 1969, for a 
period from June to December 1970, January 1971, August 1972, 
January 1974, July 1975, August 1975 and November 1975, and 
in February 1978.  In a July 1970 letter, Dr. Frederick G. 
Woodson discussed the veteran's mental status and treatment.  
According to an August 1971 social and industrial survey, 
there was a reference to the veteran's vocational 
rehabilitation and that his case was closed. 

The veteran was afforded a VA examination in February 1980.  
The examiner observed that the veteran was in good contact, 
well oriented, agreeable and friendly.  He spoke freely and 
expressed some improvement in his life's pattern and 
adjustment.  He expressed only mild hostility about his 
hospital treatments, but on the other hand, he felt that VA 
had been good to him and was helpful.  He denied any 
particular delusions or hallucinations, and claimed that he 
does not hold grudges or believe that people are against him.  
The paranoid element of his illness appeared much improved.  
He expressed his wish that he could continue with employment, 
and that he would like some increase in his disability to be 
able to get along better.  The examiner found that overall, 
the veteran indicated an improvement in his life's pattern, 
expressing some desire to continue work and some glimpses of 
a goal.  The examiner reported that the veteran's paranoid 
type schizophrenic reaction was in partial remission and that 
he was under medication.  Hospitalization was not indicated, 
and he was competent.  The veteran appeared employable to a 
degree under special conditions.  The examiner recommended 
continued follow up and medication.  

The file includes records of the veteran's psychiatric 
hospitalization and treatment in the 1980s.  He was 
hospitalized in December 1980 for treatment of anxiety state 
and depression.  In January 1981, it was indicated that the 
veteran's paranoid schizophrenia was in good remission.  
Hospitalization records from March 1981 reflect diagnoses of 
anxiety depression and paranoid schizophrenia.  Records from 
his hospitalization in September, October and November 1984 
refer to the veteran's problems with episodic excessive 
drinking in addition to the diagnosis of schizophrenia.  The 
records show that a temporary total rating was assigned in 
1985 for the period of hospitalization in November 1984.  

The veteran was hospitalized in January 1992, and it was 
noted that he failed to return from an overnight pass.  At 
that time, the diagnoses reported were acute exacerbation of 
chronic paranoid schizophrenia, mild to moderate ethanol 
abuse, and chronic exacerbation of mental illness and 
problems with girlfriend.  In an addendum, it was noted that 
his chronic alcohol abuse was in remission.  His Global 
Assessment of Functioning (GAF) at admission was 35, and was 
75 at discharge.  

Reports from January and March 1993 reflect that the 
veteran's current and high GAF was 50.  His alcohol 
dependence, in addition to his schizoaffective disorder, was 
noted in January 1993.  In March 1993, it was noted that he 
was suffering from adjustment disorder with depression.  At 
that time, a provisional diagnosis of rule out 
schizoaffective, depressed, was noted.  It was further 
mentioned that his alcohol dependence was in remission.  In 
July 1993, his GAF was 60 and a diagnosis of paranoid type 
schizophrenia was noted.  In June and November 1993, the 
veteran was assigned temporary total ratings due to his 
hospitalization.  

Of record is a copy of a 1993 favorable determination from 
the Social Security Administration (SSA) regarding the award 
of benefits.  The veteran's schizophrenia was the reported 
primary diagnosis and his alcohol abuse was the secondary 
diagnosis.  

The veteran underwent alcohol detoxification in February 
1994.  The veteran's noncompliance regarding his treatment of 
schizophrenia, and his intermittent alcohol abuse was noted 
when he was admitted in June 1994.  He was admitted for 
treatment in January 1995 for depression, and his history of 
chronic paranoid schizophrenia was mentioned.  The mental 
status examination revealed that the veteran was cooperative, 
cheerful and pleasant.  Speech was of normal volume and 
emotion was euthymic.  His affect was bright and in normal 
range.  Cognitive function, MMSE score was 27/30.  Thinking 
was logical with some tangentially.  He did not have any 
delusions, flight of ideas or looseness of associations.  

The veteran was treated in June 1995 for his complaints 
regarding a reaction to the use of Haldol.  Records from 
Princeton Community Hospital show that the veteran was 
treated for depression and suicidal thoughts in March 1996, 
and his medication was adjusted in December 1996.  He was 
treated for depression in January 1997.  In a January 1997 
note, a social worker mentioned the veteran's problems with 
being admitted for treatment.  

He was hospitalized in January 1997, and his GAF was 35/55.  
It was noted that he was admitted on a voluntary basis, but 
upon his involuntary commitment due to noncompliance he 
wanted to leave due to active psychotic process.  The mental 
status examination revealed that the veteran was not in acute 
distress, but there was an increased anxiety level and he was 
somewhat agitated and paranoid.  There was some 
disorganization of thought processes and tangentially, and 
occasional looseness of associations.  There was no flight of 
ideas.  His affect was in fair range and appropriate to the 
mood that he indicated was fine.  Insight and judgment were 
impaired.  On the cognitive portion of the examination he was 
alert and oriented times three, and otherwise intact.  His 
mini mental status was 30/30, and GAF was 35/55.

On a visit in February 1997, it was noted that the veteran's 
presentation was loose, but not overtly psychotic.  He 
rambled and was preoccupied with thoughts about depression.  
His behavior and thinking were erratic.  The examiner found 
it difficult to pin him down in terms of historical detail.  
He spoke of his wish to be admitted to the hospital for a few 
months for the purpose of relaxation.  He denied that his 
substance abuse was a problem and that it was beneficial to 
him because it stimulates his hearts and helps him with 
depression.  The examiner commented that the veteran was a 
chronically disturbed individual, and that his recent 
conversion to the use of Risperdal appeared to have some 
positive effect.  The examiner added that the assessment was 
made from the records since he did not know the veteran 
personally.  The examiner refilled the veteran's medications 
and planned for a follow-up visit in three months.  

The hospitalization report of August 1997 reflects a 
discharge diagnosis of disorganized schizophrenia and alcohol 
abuse, as well as a GAF score of 50.  He was discharged 
irregularly due to his AWOL status, and it was noted that a 
search was necessary given his overall psychiatric status and 
improved condition.  The examiner noted that the veteran was 
cooperative, sat quietly, made eye contact and spoke at a 
normal rate.  He answered questions in complete sentences and 
spoke in a normal tone.  Impairment was not noted.  He 
expressed his feelings of happiness, and the examiner found 
that the veteran's affect was appropriate.  His mood was 
depressed and he did not have any energy.  He knew the year, 
president, his place of birth, and he was able to do simple 
arithmetic.  He did not demonstrate a flight of ideas, 
loosening of association, or perseveration.  He demonstrated 
some insight into why he was in the hospital.  He denied 
suicidal and homicidal ideation, as well as hallucinations in 
all spheres.  He did not feel like hurting himself at that 
time, and he had not felt that way in the past.  However, in 
the past he felt like hurting someone, but had never harmed 
anyone nor planned to do so.  The staff psychiatrist reported 
that the veteran was doing quite well and was not at risk of 
harming himself or others.  He did not appear to be craving 
alcohol.  His commitment stopped due to his participation in 
day treatment prior to discharge. 

In January 1998, the veteran was afforded a VA examination.  
The examiner indicated that the claims folder had been 
reviewed.  The examiner described the veteran's appearance as 
unshaven with rumpled hair, but his dress and hygiene was 
adequate.  He was alert and fully oriented.  His behavior was 
appropriate, cooperative and responsive.  His mood was 
normal.  He did not appear to be acutely anxious or overtly 
depressed.  He made good eye contact, and his speech was 
clear, relevant and logical.  Affect was appropriate and in 
normal range.  Psychomotor activity was within normal limits.  
He did not appear to be hallucinating during the interview.  
His thinking was free of any loosening of associations or 
flight of ideas.  Thought content did not reveal any gross 
delusions.  Insight was fair.  Recent memory was mildly 
impaired.  Immediate and remote memories were intact.  
Concentration was adequate.  His fund of general information, 
abstract thinking and judgment were intact.  He appeared to 
be competent for VA purposes.  He attends to his basic needs 
independently.  His drinking and stopping his medications 
with a return of psychotic symptoms would not be considered 
part of his schizophrenic illness, but rather personality 
features.  His low tolerance for work pressures would be 
considered part of his schizophrenic disorder.  The examiner 
diagnosed paranoid type schizophrenia and alcohol abuse.  It 
was noted that the veteran had problems with alcohol abuse 
and stopping his medications.  The examiner assigned a GAF 
score of 60, defined as moderate difficulty in occupational 
functioning, in this case his getting nervous and not being 
able to work for short periods of time.  

A few days after his VA examination in January 1998, the 
veteran was seen for problematic alcohol abuse.  His 
schizophrenia was noted at the time.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Since the time the veteran filed his claim for an increased 
rating, the regulations for the evaluation of psychiatric 
disorders were revised and became effective as of November 7, 
1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, the veteran's paranoid schizophrenia may be 
evaluated under 38 C.F.R. § 4.132, Code 9203, effective prior 
to November 7, 1996, or under 38 C.F.R. § 4.130, Code 9203, 
effective as of November 7, 1996.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran.  In this case, the application of the old and 
new criteria would not result in a higher rating.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, supplemental statements of the 
case issued in June 1998 and September 1999 address the new 
criteria.  Therefore, the veteran has been informed of the 
new criteria and their application. 

Under 38 C.F.R. § 4.132, Diagnostic Code 9203, prior to 
November 7, 1996, psychotic disorders such as paranoid 
schizophrenia are rated as 100 percent disabling when there 
are active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent rating is 
assigned with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 50 
percent rating is assigned when there is considerable 
impairment of social and industrial adaptability. 

In this case, the Board finds that the disability picture 
does not meet the criteria for a rating greater than the 50 
percent evaluation currently in effect.  Regarding the old 
criteria, it is clear that there is lesser symptomatology 
than the active psychotic manifestations as required for a 
100 percent rating, since the findings do not indicate that 
there are persistent active psychotic manifestations, and the 
VA examiner in 1998 determined that the stopping of 
medication and the return of his psychotic symptoms were 
associated with personality features and not his 
schizophrenia.  However, his symptoms are not to the extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability, which is also 
required for such a rating.  As noted by the VA examiner in 
1998, the veteran's low tolerance for work pressures is 
considered part of his schizophrenic disorder, but his GAF 
score was 60.  Regarding his GAF score, the examiner 
explained that it represented moderate difficulty in 
occupational functioning, in this case his getting nervous 
and not being able to work for short periods of time.  This 
is consistent with earlier GAFs of 50 and 60 recorded in 
1993.  This does not equal or approximate the severe 
impairment of social and industrial adaptability required for 
the 70 percent rating.  Therefore, the degree of impairment 
demonstrated by the evidence does not warrant a rating 
greater than 50 percent when applying the old criteria, and 
there is no question as to which evaluation should apply.  
38 C.F.R. § 4.7 (1999).

Under 38 C.F.R. § 4.130, paranoid schizophrenia is rated as 
100 percent disabling when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Clearly, there is occupational and social impairment 
associated with the veteran's service-connected paranoid 
schizophrenia.  However, it is not to a degree that would be 
considered 70 percent disabling when applying the new 
criteria.  Given the findings of record and at the time of 
the VA examination of 1998, the disability picture does not 
include deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to the 
symptoms listed for a 70 percent rating.  It could be argued 
that the frequent admission for hospitalization would be the 
equivalent of near continuous panic or depression affecting 
the ability to function independently.  However, given the 
GAF scores and the role of his alcohol abuse and stopping 
medications, as well as the findings noted on the most recent 
VA examination, the veteran does have the ability to function 
independently despite his continuing need for treatment, 
including hospitalization.  Therefore, there is not a 
question which evaluation should apply since the disability 
picture does not approximate the criteria for a 70 percent 
rating under the new criteria.  38 C.F.R. § 4.7 (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 9203 
do not provide a basis to assign an evaluation higher than 
the 50 percent rating currently in effect.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 50 percent for service-
connected paranoid schizophrenia has not been established, 
and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

